A[’HWVI;    Opinion   issued October 1, 2012.




                                          In
                                          Aptiaa1s
                                     tur[ tif
                          fifth Ohtrfri f        at a11a
                                       No. 04-12-004() i-CR


                           EX PARTE JASON LATROY LEONARD


                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 4O1—2469—201 I


                              MEMORANDUM OPINION
                            Beibre Justices I3ridges, Richter, and Lang
                                    Opinion By Justice Lang

        Jason Latroy Leonard is charged by indictment with aggravated sexual assault with a deadly

weapon. The trial court set appellant’s bail at $500,000. Appellant filed a motion seeking to have

the amount reduced to less than $50,000. The trial court denied the motion. We affirm the trial

court’s order.

                                          BACKGROUND

        The trial court conducted two hearings on appellant’s motion to reduce his bond. At the

November 21, 2011 hearing, Linda Johnson, who is appellant’s mother, testified she is employed

as a detention officer with the Collin County Sheriff’s Office. Appellant and his family live with

Johnson. Appellant’s wife is employed by Wal-Mart. Before his arrest, appellant worked various

jobs, including at a Pilgrim’s Pride chicken plant, construction work, at Dunkin’ Donuts, and for a
 small environmental company. Appellant would sometimes        use   the income from these jobs to help

 with rent and expenses. Johnson testified that appellant served prison time on a prior sexual assault

 of child convici ion and is a rerustered sex oHender.

        Johnson testified she had not contacted any bail bond companies nor had she raised any cash

 towards appellant’s bail. She had bought a vehicle lr appellant and stated she would sell that

vehicle as well as some furniture to help raise money for appellant’s hail. Additionally, appellant

would live with her pending trial.

        Detective Randy Norton with the McKinney Police [)epartrnent testified that in July 2011,

he was assigned to investigate the aggravated sexual assault with which appellant is charged. The

complainant had a black eye, her flice had some swelling, and she had minor bruising on her leg and

hack. She was able to describe her attacker and knew his first name was Jason. The complainant

also identi tied the type ol car her attacker drove. The complainant told Norton she had met appellant

about a week previously when appellant’s cousin sold her some cocaine. The night of the attack was

the second time she had seen appellant.

        The complainant told Norton there were children in the house at the time of the aggravated

sexual assault. One of the children had come downstairs and appellant told the complainant to have

the child go back upstairs. Appellant picked up a knife, walked behind the child. “put [the knifej

down to the child, and said, ‘I said make him go upstairs.” A knife was recovered at the scene of

the attack. Norton testilied the knife was turned over to the evidence section of the department.

Norton did not know whether the knife had been sent for forensic examination.

       Norton had Corporal Agan, an officer who works with sex offenders, search the sex offender

files f’or the area. Agan came up with appellant’s name. Norton also determined appellant drove the

type of car identified by the complainant. Based on the information the officers developed, Agan




                                                —2--
 put totether a photographic lineup br the complainant to view. The complainant picked appellant’s

 photograph from the lineup.

         Officers obtained a warrant for appellant’s arrest and went to his home to arrest him. As

 the officers approached appellant’s house in their vehicle, appellant exited through the front door of

 the house. When appellant saw the oflicers. he “took off running.        I—Ic entered the house through

the front door, exited through the backdoor, went around the house, over a fence, and back in to the

house through the garage. The officers found appellant hiding in the house inside a closet. He had

covered himself with clothes.

        During his flight, appellant’s cell phone fell out of his pocket. The officers obtained a

warrant tor the phone and found photographs and videos of appellant and the complainant, including

a video showing appellant sexually assaulting the complainant. On the video, appellant could he

heard saving, “I’m scared to leave. I know youre gonna call the police.” The complainant was

heard telling appellant she would not call the police and asking him to leave.

        Norton also testified that appellant had prior convictions for failure to identify as a fugitive,

two assaults involving bodily injury, and unauthorized use of a motor vehicle.

        Detective Beth Chancy of the PIano Police Department testified she had investigated the

sexual assault ofa child offense that resulted in appellant’s prior conviction. The complainant in the

case was a sixteen-year-old girl who was at the same party appellant attended. Appellant had the girl

drive him to a park. A fifteen-year-old boy was also with them. When the boy ran to get someone

to call 911 for help, appellant sexually assaulted the girl. During the sexual assault, appellant choked

the girl and punched her in the face. Appellant was sentenced to ten years’ imprisonment for the

offense. and was released in December 2009.
             In March   2()   I I, ( ‘haney received a report ota woman who at the emergency room who had

 been punched in the thee and suttered a broken nose. The woman reported she had met appellant

 at a club and left with him, The woman reported appellant had sexually assaulted her. She told

 Chancy that appellant threatened to kill her or have her killed if she called the police. DNA

 evidence that was collected and run through the CODIS system matched appellant. The woman ‘as

 not willing to press charges and there is no pending indictment against appellant for the March 2011

 o tiense.

         At the February 23. 2012 hearing, appellant’s wife Dominique Leonard testified she and

 appellant have a seven-month-old child and they live with her mother-in-law Linda Johnson.

 Leonard works as a cashier at Wal-Mart and makes $700-$S00 per month. She and Johnson pay the

 household bills. Leonard testi tied she is unable to raise the amount of money necessary to make
                                                                                                  the
$500000 bail. She and Leonard have not discussed how much they could raise, but Leonard

believed it would be about $2,000.

         Dan Rigdon testified he is the senior pastor of Abundant Life Church in Piano .He met

appellant through appellant’s lhmily in January 2010. FEe began meeting with appellant to help
                                                                                               him
re-enter society. Appellant also did some remodeling work on the church offices in 2010. Rigdon

found appellant to be a hard worker—-one who was always on time and took pride in his work.

Rigdon knew appellant was having financial difficulties and was frustrated because he was having

difficulty staying gainfully employed. Rigdon testified that if appellant was released on bail,
                                                                                                he
would be available to be appellant’s friend and would commit to meet with appellant once a
                                                                                           week.
Rigdon had not met with appellant while he was in jail.

        Johnson, appellant’s mother, testified she would be able to raise about $5,000 towards

appellant’s bail. She testified that in addition to appellant, his wife, and their baby, appellant’s
 thirteenvearoid son also lives with her and appellant’s sixteenyear—old son lives with her oil and

 on

                                          APPLICABLE LAW

         in reviewing the trial court’s decision to grant or deny habeas corpus relief, we view the fhcts

 in the light most lavorahie to the trial court’s ruling. Lv porte Petc,on, 117 S.W.3d 804, 819 (Tex.

 Crim. App. 2003) (per curiam). overruled on other grounds by Ex porte Lewis, 219 S.W.3d
335
 (rex. (‘rim. App. 2007). We uphold the ruling absent an abuse of discretion. Id. We attord almost

 total deference to the trial court’s determination of the historical flicts that are supported by
                                                                                                   the
 record, especially when the fact findings are based on an evaluation of credibility and demeanor. Id.

 We aftord the same amount of deference to the trial court’s application of the law to the facts
                                                                                                 if the
 resolution of the ultiniate questions turns on an evaluation of credibility and demeanor. Id. lfthe

resolution of the ultimate questions turns on an application of legal standards, we review
                                                                                           the
determination de novo. id.

        it is within the trial court’s discretion to determine the proper amount of bail. See TEx. ConE

CRIM. PRoc. ANN. art. 17.15 (West 2005). In determining the amount of bail to set, the court
                                                                                             is
guided by the following rules: (1) the bail should be sufficiently high to give reasonable assurance

that the undertaking will be complied with; (2) the power to require bail is not to be so used
                                                                                               as to
make it an instrument of oppression; (3) the nature of the offense and the circumstances tinder which

it was committed are to be considered; (4) the ability to make bail is to be considered, and proof may

be taken upon this point; and (5) the future safety of a victim of the alleged offense and the

community may he considered. Id.; see Exparte Welch, 729 S.W.2d 306, 309 (Tex. App.—Dallas

1987, no pet.). Relevant facts to be considered in determining the amount of bond include the

accused’s work record, flimily and community ties, length of residency, previous criminal record,
 and conlbrmity with the conditions of any previotis bond, any outstanding bonds, aggravating

 circumstances involved in the charged ollense, and the range of punishment tbr the charged offense
                                                                                                    .
 See Lx purte   Ru/ku.   611 S.W2d $48, $495() (Tex. (rim. App. [Panel Op.] 19$ I >.

          The person seeking the reduction has the burden of demonstrating the hail is excessive. See

 Exparte Rodriguez, 595 S.W.2d 549, 550 (Tex, Crim. App. [Panel Op.] 1980). Although the
                                                                                         ability
 or inability of the accused to make bail is a factor to be considered, that factor alone does not contro
                                                                                                          l
 the amount ofbail. See Lx par/c (‘hurl es worth, 600 S.W.2d 316, 317 (Tex. Crim. App. [Panel
                                                                                              Op.]
 198(h.

                                                ANA LYS IS

          In his sole issue, appellant contends the trial judge erred by denying the bond reduction.

Appellant asserts the evidence shows he is not a continuing danger to society and that he will appear

in court as “scheduled.” lie further appears to argue that he may only he tried ibr the offense
                                                                                                with
which he is charged and not based on his other crimes or bad acts. The State responds that
                                                                                           the
evidence supports the trial court’s decision to deny appellant a reduction of his bond.

          Appellant is charged with aggravated sexual assault with a deadly weapon, a first degree

felony. See TEx. PENALC0DEANN.          § 22.021(a)(1)(A)(i), (ii), (2)(A)(iv) (West Supp. 2012), The
punishment range for the offense is five to ninety-nine years or life imprisonment and a fine
                                                                                              of up
to $10,000. See TEx. PENAL CoDE ANN. §S 12.32, 22.021(e) (West 2011 & Supp. 2012). The
                                                                                       State
also filed its notice of intent to seek enhanced punishment based on appellant’s prior conviction
                                                                                                  for
sexual assault of a child. If appellant is convicted of the charged aggravated sexual assault and
                                                                                                  the
prior sexual assault conviction is found true, appellant faces an automatic sentence
                                                                                     of life
imprisonment. See TEx. PENAL CODE ANN.          § 12.42(c)(2)(A)(i), (B)(ii) (West Supp. 2012).
         The evidence showed appellant was released from prison on the prior sexual assault of
                                                                                                  a child
 conviction in December 2009. The compiamant in that case was a sixteenyearold
                                                                               girl whom
 appellant choked    iii   the course of the sexual assault. In addition to the sexual assault of a child

 conviction, there was evidence appellant had prior convictions for two assaults involv
                                                                                        ing bodily
 injury, flutlure to identily as a fugitive, and unauthorized use ola motor vehicle. Additi
                                                                                            onally, there
 was testimony that appellant was tied to another sexual assault which occurred
                                                                                in March 2011,
 approximately four months before the charged offense. The woman who reported
                                                                              the March 2011
 sexual assault suffered a broken nose and told Chancy appellant had threatened her with
                                                                                         death     if she
 reported him to the police. See Exparte Rubac, 611 S.W.2d at 84950 (evidence ofcrim
                                                                                     inal history
 flictor to be considered).

         At the time of the aggravated sexual assault with which appellant is now charged.
                                                                                           appellant
 and his ftimily were living with his mother. Appellant worked at various jobs,
                                                                                but did not have
sustained employment with any one company. Appellant’s mother and wife testifie
                                                                                d they were
employed, but they were only able to raise $2,000 to $5,000 toward any bond amoun
                                                                                  t.
        There was testimony that appellant used a knife during the commission of the
                                                                                     charged
aggravated sexual assault, There was also evidence that children were in the home (luring
                                                                                          the assault
and appellant was reported to have made a threat with the knife towards one of the
                                                                                   children. There
was further evidence appellant used his cell phone to record himself sexual
                                                                            ly assaulting the
complainant.

        Based on their investigation, the officers obtained a warrant for appellant’s arrest
                                                                                             on the
charged offense. When the officers went to appellant’s residence to arrest him, he
                                                                                   attempted to flee
and to hide from the officers,
       Appellant had the burden to show the $50(J,UOO bail amount was excessive. Based on the

record befire the Court, we conclude appellant has not met his burden. Theretbre, the trial court
                                                                                                  did
not err by denying appellant’s motion to reduce Ins bond. We overrule appellant’s sole issue.

       We affirm the trial court’s order denying appellant’s motion to reduce his pretrial bond.




                                                     MARI’IN R1C1i ER
                                                     JUSTICE

Do Not Publish
Tx. R. App. P. 37

12040 IFU05




                                              —s-
                              (ouri tf \ppriL
                       Fifth Utrirt nf rxw at OaHa

                                     JUDGMENT
EX PARTE JASON LATROY LEONARD                    Appeal from the 401St Judicial District Court
                                                 of (ohm County. Texas. (Tr.CLNo. 4() 1—
No. 05 I 2M040 I CR                              8246920I 1).
                                                 Opinion (lelivercd by Justice Richter, Justices
                                                 Bridges and Lang participating.

       I3ased on the Court’s opinion of this date, we AFFIRM the trial court’s order
                                                                                     denying
appellant’s motion for a bond reduction.



Judgment entered October 1. 2012.



                                                                  V


                                                 MARTIN RlCFITEk
                                                 JUSTICE